Title: To George Washington from Thomas Clagett & Company, 10 February 1787
From: Thomas Clagett & Company
To: Washington, George



Sir
London 10 February 1787

Having established a House in this City with a view of transacting business on Consignment we beg leave to make you a tender of Our Services, and to Solicit a share of your confidence and favours.
Being determined to enter into no Engagements which might deprive us of the means of executing on the very best terms the Business entrusted to our care, We mean, therefore, cautiously to avoid Shipping Goods but for Property actually in hand.
We shall pay ready Money for every article we purchase and give our Correspondents Credit for the Discounts and Drawbacks at the foot of each bill of parcels. On Tobacco we charge the same Commission as the first Houses in London have done for the two last years, and on Goods 2½ ⅌ Ct & ½ ⅌ Ct for making Insurance.

We sincerely hope these Terms will meet your Approbation, and as we apprehend they will confine our Business to narrow limits, we shall, of course, be the better able to attend to that which may fall into our hands. We are very respectfully Sir Your most Obedt Servts

Tho: Clagett & Co.

